Citation Nr: 1716317	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  12-27 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to receipt of VA nonservice-connected death pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from July 1951 to July 1953.  This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran died in July 1990.  The Appellant is his widow. 

A Travel Board hearing was scheduled for May 2016; the hearing was cancelled by the Appellant.  Consequently, there are no outstanding hearing requests of record. 

This appeal was processed using the Veterans Benefits Management System (VBMS). Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The issue of entitlement to nonservice-connected death pension benefits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's certificate of death lists the immediate cause of death as myocardial infarct with shock.

2.  At the time of his death, service connection was not in effect for any disorder.

3.  The probative evidence of record does not show that the listed cause of the Veteran's death, myocardial infarct with shock, was related to his active military service.

4.  The probative evidence of record does not show that a service-connected disorder caused or contributed substantially and materially to the Veteran's death.


CONCLUSION OF LAW

A disability incurred in or aggravated by service or presumed to have been incurred in service did not cause or contribute substantially or materially to cause the Veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1310, 5103A, 5107 (West 2015); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Appellant's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Appellant was provided a notification letter in January 2012 that satisfied the duty to notify provisions.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1); Quartuccio v. principia, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).  

In addition, the duty to assist the Appellant has also been satisfied in this case. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has obtained the Veteran's available service treatment records, DD-214, and his death certificate.  

The Appellant indicated in January 2012, that she had no additional information or evidence to submit in support of her appeal.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

The Appellant seeks service connection for the cause of the Veteran's death.  She claims that the Veteran was exposed to contaminated drinking water while stationed at Camp Lejeune, North Carolina, during his period of service.  

At the time of his death in July 1990, service connection was not in effect for any disability.  His death certificate lists his immediate cause of death as myocardial infarct with shock. 

When a veteran dies after December 31, 1956, from a service-connected or compensable disability, VA will pay dependency and indemnity compensation to such veteran's surviving spouse, children, and parents.  38 U.S.C.A. § 1310.  In a claim where service connection was not established for the fatal disability prior to the death of the Veteran, the initial inquiry is to determine whether the fatal disorder had been incurred in or aggravated by service.  38 C.F.R. § 3.312.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  Service connection may also be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For certain chronic disorders, such as cardiovascular-renal disease, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2015); 38 C.F.R. §§ 3.307, 3.309.  

VA has acknowledged that persons residing or working at the U.S. Marine Corps Base Camp Lejeune from August 1953 through December 1987 were potentially exposed to drinking water contaminated with volatile organic compounds (VOCs), and it will be assumed by VA that any given Veteran-claimant who served at Camp Lejeune was potentially exposed in some manner to the full range of chemicals known to have contaminated the water there between 1957 and 1987.  See Veterans Benefits Administration (VBA) Fast Letter 11-03 (January 11, 2011); VBA Training Letter 11-03 (Revised) (November 29, 2011).

The Veteran's DD-214 reveals that he separated from military service in July 1953.  Regardless of whether the Veteran had duty at Camp Lejeune for a period of more than 30 days and that the place of separation was U.S. Marine Corps Base Camp Lejeune, North Carolina, he did not serve during the applicable time period. Moreover, the immediate cause of death, myocardial infarct, is not specifically recognized by VA as residuals of contaminated water at Camp Lejeune pursuant to 38 U.S.C.A. § 1710  and 38 C.F.R. § 17.400.  Thus, he is not afforded the presumptions based on exposure to contaminated drinking water.  However, this does not preclude establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039   (Fed. Cir. 1994).

There is no factual basis in the record that the fatal disease listed on the Veteran's death certificate, myocardial infarct with shock, was incurred during service.  Service treatment records are negative for the fatal disease.  Post-service, he did not suffer from the fatal myocardial infarct until July 1990, some 37 years after his discharge from service in July 1953.  Clearly, there was the passage of many years between discharge from active service and medical documentation of myocardial infarct.  These factors tend to weigh against a claim for service connection.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).

Moreover, in this case, the record does not include any probative medical evidence or opinion showing a causal relationship between the Veteran's myocardial infarct and his active military service.  In fact, the Appellant has submitted no medical evidence on behalf of her claim.  A development letter was sent to her in January 2012, asking her to identify information and evidence that she thought would support her claim, as well as submit any evidence in her possession.  She was also furnished with authorization forms to complete and return if she wished VA to obtain private medical records on her behalf.  She responded in January 2012 that she had no evidence or information to submit and asked that her claim be decided as soon as possible. 

Based on the foregoing discussion, there is no basis upon which to conclude that the Veteran's listed cause of death,  myocardial infarct with shock, was incurred in or aggravated during military service, including on any presumptive basis.  38 C.F.R. §§ 3.303, 3.307, 3.309, 17.400. 

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  Medical evidence is required to establish a causal connection between service or a disability of service origin and the Veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

The record does not include any probative medical evidence or opinion that a service-connected disability contributed substantially or materially to the Veteran's death; that it combined to cause death; or that it aided or lent assistance to the production of death.  The Appellant has not submitted any medical opinion other than her assertions that the Veteran was exposed to contaminated drinking water during his service, which resulted in his myocardial infarct.  As noted above, medical evidence is required to establish a causal connection between a disability of service origin and the Veteran's death.  See Van Slack, 5 Vet. App at 502.  Due to the lack thereof, the Appellant's claim must be denied on a direct basis as there is no evidence that a service related disease or injury caused the Veteran's death.  

The Appellant's statements that the Veteran was exposed to contaminated drinking water during his service, which caused his death from myocardial infarct, are not competent evidence.  Evidence of the etiology of the cause of the Veteran's death requires medical diagnosis based on diagnostic testing.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Appellant's statements are competent evidence as to observable symptomatology.  See Barr, 21 Vet. App. at 307 (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions); Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable, symptoms of disability").  However, the statements that the Veteran's death was caused by or aggravated by a disability incurred during service draw medical conclusions, which the Appellant and her representative are not qualified to make.  Although lay statements are competent evidence to provide opinions on some medical issues, the etiology of the Veteran's cause of death falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau, 492 F.3d at 1377.

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Appellant's claim for entitlement to service connection for the cause of the Veteran's death, that doctrine is not applicable.  

38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for the cause of the Veteran's death is denied.


REMAND

The Appellant has also claimed entitlement to VA nonservice-connected death pension benefits.  

VA pays non-service-connected death pension to the surviving spouse of a Veteran of a period of war who met certain requirements.  38 U.S.C.A. § 1541.  As the Veteran served on active duty for a period of 90 days or more and such period began during a period of war, his service meets the service requirements under 
38 U.S.C.A. § 1521 (j), such that he was a Veteran of a period of war for purposes of entitlement to non-service-connected pension and for purposes of eligibility of his survivors for non-service-connected death pension.  See also 38 C.F.R. § 3.3 (a)(3); (b)(4).  

A surviving spouse of a Veteran of a period of war, is eligible to receive non-service-connected death pension.  A surviving spouse will be paid the maximum rate of death pension, reduced by the amount of countable income.  38 U.S.C.A. 
§ 1541; 38 C.F.R. § 3.23.  If the surviving spouse's income exceeds the maximum rate of pension, he or she is ineligible to receive death pension payments.

In determining income for this purpose, payments of any kind from any source, including salary, retirement or annuity payments, or similar income, which has been waived, are counted as income during the 12-month annualization period in which received unless specifically excluded.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271. Exclusions from income include the expenses of the Veteran's last illness and burial and for the Veteran's just debts, debts not incurred to secure real or personal property, if paid by the Appellant.  38 C.F.R. § 3.272 (h). Such expenses may be deducted only for the 12-month annualization period in which they were paid. 
38 C.F.R. § 3.272 (h).  Significantly, medical expenses in excess of five percent of the maximum income rate allowable may be excluded from an individual's income for the same 12-month annualization period, to the extent they actually were paid. 38 C.F.R. § 3.272 (g).

The monthly rate of pension shall be computed by reducing the applicable maximum annual pension rate (MAPR) by the countable income on the effective date of entitlement, dividing the remainder by 12 and rounding the result down to the nearest whole dollar amount.  38 C.F.R. § 3.273 (a).  The MAPR is published in Appendix B of VA Manual M21-1 (M21-1) and is to be given the same force and effect as published in VA regulations. 38 C.F.R. § 3.21. 

In the instant case, when the Appellant filed her claim for VA pension benefits as a surviving spouse in December 2011, the maximum death pension amount was $8,219.00.  See 38 C.F.R. § 3.23.  The question in this case is whether the Appellant's annual income from December 2011exceeded the statutory limit.  The Board must make its decision on a year-by-year basis pursuant to statute. 

Information received from the Appellant on her December 2011 application shows that her income for VA purposes at that time was $9,290.00, which would exceed the applicable MAPR for purposes of entitlement to non-service-connected death pension.  Notwithstanding the above, the Appellant was given the opportunity to show that her net worth and income do not exceed the applicable MAPR. The MAPR is revised every December 1st and is applicable for the following 12-month period. 
Since the April 2013 Supplemental Statement of the Case (which in actuality was the Statement of the Case and properly perfected thereafter), the Appellant has submitted copies of property taxes paid, Financial Status Reports dated in April 2013 and July 2013, Medical Expense Reports dated in March 2013 and May 2016, Attendant Affidavits (though signed and dated in 2019), and Improved Pension Eligibility Verification Reports dated in May 2016.   However, a Supplemental Statement of the Case was not issued after the additional evidence was received and this procedural defect must be cured.  38 C.F.R. § 19.31.  

A question has also been raised whether the Appellant remarried after the Veteran's death.  Of particular note is a May 2016 Medical Expense Report indicating that $2,840.00, was paid between May and December 2014 by "spouse."  Clarification must be sought upon Remand.  
 
Accordingly, the case is REMANDED for the following action:

1. Clarify whether the Appellant remarried after the Veteran's death, and if so when.  All requests for clarification and any documentation received in response to such request, must be added to the electronic record

2.  Once the above action has been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must readjudicate the claim on appeal, to include consideration of all evidence received since the April 2013 Supplemental Statement of the Case.  If any benefit remains denied, a supplemental statement of the case must be provided to the Appellant and her representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review. 

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


